In an action for a permanent injunction to compel the defendants to remove an extension to their home, by decision and order of this Court dated October 25, 1993, the parties were directed to appear before this Court to be heard upon the issue of appropriate sanctions or costs pursuant to 22 NYCRR 130-1.1 to be imposed against the appellants or their attorneys for their conduct in pursuing a frivolous appeal from a judgment of the Supreme Court, Nassau County (Roncallo, J.), entered December 21,1990, which, after a hearing, granted the injunction.
Upon the proceedings before this Court on November 10, 1993, at which the parties had an opportunity to be heard on the issue of sanctions and costs, it is,
Ordered that, within 20 days after service upon them of a copy of this decision and order with notice of entry, the appellants are directed to personally pay costs in the sum of $1,500 to the respondent, the Incorporated Village of Williston Park, for their conduct in pursuing a frivolous appeal; and it is further,
Ordered that, within 20 days after the service upon him of a copy of this decision and order with notice of entry, the attorney for the appellants is also directed to pay costs in the sum of $1,500 to the respondent, the Incorporated Village of Williston Park, for his conduct in pursuing a frivolous appeal; and it is further,
Ordered that the clerk of the Supreme Court, Nassau County, shall enter judgment accordingly (22 NYCRR 130-1.2).
Under the circumstances of this case, we determine that the total sum of $3,000, $1,500 to be paid by the appellants and $1,500 to be paid by their attorney (see, 22 NYCRR 130-1.1 [b]), represents an appropriate award of costs. Bracken, J. P., Sullivan, Eiber and Pizzuto, JJ., concur.